DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  The term “and” is misspelled in line 7.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-30 of copending Application No. 16/956,528 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both copending applications recite a fibre composite material comprising at least one layer of fibre material embedded into a composition comprising 
A) 65% to 85% by weight of at least one aromatic polycarbonate
B) 7% by weight to 12% by weight of at least one cyclic phosphazene having the formula (1)

    PNG
    media_image1.png
    206
    207
    media_image1.png
    Greyscale

where R is the same or different and is an amine radical, an in each case optionally
halogenated C1- to C8,-alkyl radical, C1- to C8,-alkoxy radical, in each case
optionally alkyl- and/or halogen-substituted C5,- to C6,-cycloalkyl radical, in each
case optionally alkyl- and/or halogen- and/or hydroxyl-substituted C6,- to C20,-
aryloxy radical, in each case optionally alkyl and/or halogen-substituted C7,- to
C12,-aralkyl radical or a halogen radical or an OH radical,

k is an integer from 1 to 10,

and 
C) 0% to 11% by weight of at least one phosphorus compound of the general formula (2)

    PNG
    media_image2.png
    228
    533
    media_image2.png
    Greyscale

R1, R2, R3 and R4 are each independently a C1- to C8-alkyl radical, in each case optionally
halogenated and in each case branched or unbranched, and/or C5- to C6-cycloalkyl
radical, C6- to C20-aryl radical or C7- to C12-aralkyl radical, in each case optionally
substituted by branched or unbranched alkyl and/or halogen,
n is independently 0 or 1,
q is an integer from 0 to 30,
X is a mono- or polycyclic aromatic radical having 6 to 30 carbon atoms or a linear
or branched aliphatic radical having 2 to 30 carbon atoms, each of which may be
substituted or unsubstituted, and bridged or unbridged,
and wherein the composition is free of anti-dripping agents and free of talc, and
wherein a total of at least 14% by weight of component B + component C is present,
based on the overall composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Both copending applications recite wherein the fibre material is selected from the group consisting of carbon fibres, glass fibres, basalt fibres and mixtures thereof.

	Both copending applications recite wherein the fibre material is an endless fibre material.

	Both copending applications recite wherein the fibre material are endless fibers aligned unidirectionally.
	Both copending applications recite wherein the composition does not contain any inorganic fillers.  Applicant’s claim is not specific to the inorganic fillers.  Regarding copending application claim 23, Examiner is not corresponding the white pigment, the titanium dioxide and the barium sulfate as the inorganic filler as Applicant has not provided any specificity to the inorganic fillers.

	Both copending applications recite that the composition further includes 2% by weight to 20% by weight of white pigment and 0-2.5% by weight of colorants other than white pigment.

	Both copending applications recite that the cyclic phosphazene of formula (1) present is phenoxyphosphazene and the proportion of cyclic phosphazene with k = 1 is 50 to 98% based on the total amount of cyclic phosphazene of the formula (1).

	Both copending applications recite a multilayer composite material comprising at least two mutually superposed layers of the fibre composite material.

	Both copending applications recite a multilayer composite material comprising at least three mutually superposed layers the fibre composite material which are defined relative to one
another as two outer layers of fibre composite material and at least one inner layer of fibre
composite material, wherein the inner layers of fibre composite material have essentially the
same orientation and the orientation thereof relative to the outer layers of fibre composite material is rotated by 30° to 90°, wherein the orientation of one layer of fibre composite material is determined by the orientation of the unidirectionally aligned fibres present therein.

	Both copending applications recite a process for producing a layer of fibre composite material wherein the composition is a molten composition is applied under pressure shear vibration to a raw fibre tape composed of the fibre material that has been preheated to above the glass transition temperature of the polycarbonate.

	Both copending applications recite a process for producing a multilayer composite material comprising providing at least one inner layer of fibre composite material and two outer layers of fibre composite material, wherein the individual layers of fibre composite material are produced by applying the molten composition to a raw fibre tape compose of fibre material that has been preheated to above the glass transition temperature of the polycarbonate, wherein the composition is applied to the raw fibre tape under pressure-shear vibration; layering the layers of fibre composite material in the desired orientation relative to one another, based on the orientation of the fibre material, and bonding the layered layers of fibre composite material to form the multilayer composite material.

	Both copending applications recite a housing component comprising the fibre composite material.

	The claims in both copending applications are not identical but obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Please note that U.S. Patent Application 16/956,528 corresponds to U.S. Pre Grant Publication 2022/0025134.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786